Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 15, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4, 5, 7, 16-20 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0298540 (Serban) in view of US 2012/0330083 (Aitkenhead).
Regarding claim 1, Serban discloses a system for measuring radiation dose (Figure 1), comprising: 
A radiation dosimeter (elements 16 and 30)
a deforming device (elements 12/34 and elements 40/46) having a first portion (element 12/34) and a second portion (element 40/46) sized to receive the radiation dosimeter there between (element 34 is the lid and elements 12/34 is the chamber and receive elements 16/30, where element 30 includes a radiation dosimeter, see paragraph [0063]), at least one of the first and second portions being movable relative to the other portion to deform the radiation dosimeter (element 40/46 are a piston/plate that move with respect to the chamber/lid element 12/34 to deform elements 16/30);
wherein the radiation dosimeter (elements 16/30)comprises: 
a phantom (elements 16 is a deformable phantom and element 30 a tumor phantom); and
one or more deformable radio-chromic elements located within the phantom (element 30 includes a radiochromic film, see paragraph [0063] which is deformable as elements 16/30 are deformable) and configured to generate a color change as a direct response to irradiation (see paragraph [0063] discloses a radiochromic film which when irradiated with radiation will produce a color change).
Serban does not explicitly disclose that the radiation dosimeter comprises one or more deformable radio-luminescent elements located within the phantom and configured to generate light as a direct response to irradiation.
Aitkenhead discloses a conventional radiotherapy phantom further included a radiation dosimeter (see paragraph [0019]) and discloses that the dosimeter includes a radiosensitive film and a radioluminescent detector (see paragraph [0019]) that comprises a radioluminescent element located within the phantom (see paragraph [0019]) and configured to generate light as a direct response to irradiation (radioluminescent materials produce light in response to radiation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention disclosed by Serban with the radioluminescent material of Aitkenhead as it would merely result in a simple substitution of one known element (radiochromic or radiosensitive film of Serban) for another (radioluminescent detector of Aitkenhead) to yield predictable results. 
Regarding claim 2, Serban in view of Aitkenhead discloses the system of claim 1, wherein Serban discloses the phantom is deformable (elements 16/30 are deformable elements).
Regarding claim 4. Serban in view of Aitkenhead discloses the system of claim1, wherein at least one radio-luminescent element is deformable (elements 16/30 are deformable and the radioluminescent detector of Aitkenhead is capable of being deformed).
Regarding claim 5, Serban in view of Aitkenhead discloses the system of claim 1, wherein Serban discloses the radio-luminescent elements are contiguous (element 30 contains the dosimeter/detector and is contiguous).
Regarding claim 7
Regarding claim 16, Serban discloses a radiation system for real-time measurements of a radiation dose within a region (Figure 1), comprising:
a phantom (elements 16 and 30);
a plurality of deformable radio-chromic elements located within the phantom (element 30 includes a radiochromic film see paragraph [0063] which is deformable as elements 16/30 are deformable) and configured to generate a color change as a direct response to irradiation (see paragraph [0063] discloses a radiochromic film which when irradiated with radiation will produce a color change);
a deforming device (elements 12/34 and elements 40/46) having a first portion (element 12/34)  and a second portion (element 40/46) sized to receive the phantom there between (element 34 is the lid and elements 12/34 is the chamber and receive elements 16/30, where element 30 includes a radiation dosimeter, see paragraph [0063]), at least one of the first and second portions being movable relative to the other portion to deform the phantom and the deformable radio-luminescent elements (element 40/46 are a piston/plate that move with respect to the chamber/lid element 12/34 to deform elements 16/30); and
a processor configured to receive radiation data from the plurality of deformable radio-luminescent elements (see paragraph [0039] discloses that a plurality of deformed images are taken which inherently requires a processor to process the detected radiation).
Serban does not explicitly disclose that the radiation dosimeter comprises one or more deformable radio-luminescent elements located within the phantom and configured to generate light as a direct response to irradiation.
Aitkenhead discloses a conventional radiotherapy phantom further included a radiation dosimeter (see paragraph [0019]) and discloses that the dosimeter includes a radiosensitive film and a radioluminescent detector (see paragraph [0019]) that comprises a radioluminescent element located 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention disclosed by Serban with the radioluminescent material of Aitkenhead as it would merely result in a simple substitution of one known element (radiochromic or radiosensitive film of Serban) for another (radioluminescent detector of Aitkenhead) to yield predictable results. 
Regarding claim 17, Serban in view of Aitkenhead discloses the radiation system of claim 16, wherein Serban further discloses that the phantom comprises a deformable material (elements 16/30 are deformable elements). 
Regarding claim 18, Serban in view of Aitkenhead discloses the radiation system of claim 16 wherein Serban further discloses a radiation source for irradiating the phantom and/or the plurality of deformable radio-luminescent elements (paragraph [0026] discloses that the radiation dose is detected which inherently requires a radiation source).
Regarding claim 19, Serban in view of Aitkenhead discloses the radiation system of claim 16, wherein Serban further discloses the radiation data are recorded while at least one of the plurality of deformable radio-luminescent elements is being deformed (paragraph [0026] discloses that the radiation dose is detected during a deformed and normal state).
Regarding claim 20
Regarding claim 53, Serban discloses a method for measuring a radiation dose (See figure 1), comprising:
positioning a radiation dosimeter (elements 16/30)  for real-time measurements of the radiation dose within a deforming device (elements 12/34 and elements 40/46) having a first portion (element 12/34) and a second portion (element 40/46) sized to receive the radiation dosimeter there between (element 34 is the lid and elements 12/34 is the chamber and receive elements 16/30, where element 30 includes a radiation dosimeter, see paragraph [0063]), at least one of the first and second portions being movable relative to the other portion to deform the radiation dosimeter (element 40/46 are a piston/plate that move with respect to the chamber/lid element 12/34 to deform elements 16/30),
wherein the radiation dosimeter (elements 16/30) comprises a phantom (elements 16/30) and one or more deformable radio-chromic elements located within the phantom (element 30 includes a radiochromic film, see paragraph [0063] which is deformable as elements 16/30 are deformable)  and configured to generate light as a direct response to irradiation (see paragraph [0063] discloses a radiochromic film which when irradiated with radiation will produce a color change);
irradiating the phantom and/or the plurality of deformable radio-chromic elements (elements 16/30 are inherently irradiated by radiation as a dose is detected by the radiochromic elements);
deforming the phantom and/or the one or more radio-chromic elements by actuating the at least one of the first and second portions of the deforming device (see figure 1 elements 46/40 are actuated to move to deform elements 16/30); and
receiving radiation data from the phantom and/or the plurality of deformable radio-chromic elements (element 30 is a tumor phantom that includes a radiation dosimeter to measure radiation received).
Serban does not explicitly disclose that the radiation dosimeter comprises one or more deformable radio-luminescent elements located within the phantom and configured to generate light as a direct response to irradiation.
Aitkenhead discloses a conventional radiotherapy phantom further included a radiation dosimeter (see paragraph [0019]) and discloses that the dosimeter includes a radiosensitive film and a radioluminescent detector (see paragraph [0019]) that comprises a radioluminescent element located within the phantom (see paragraph [0019]) and configured to generate light as a direct response to irradiation (radioluminescent materials produce light in response to radiation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention disclosed by Serban with the radioluminescent material of Aitkenhead as it would merely result in a simple substitution of one known element (radiochromic or radiosensitive film of Serban) for another (radioluminescent detector of Aitkenhead) to yield predictable results. 

Allowable Subject Matter
Claims 8-15 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the allowable subject matter was disclosed in a prior office action dated October 16, 2020. 
Regarding claim 8, none of the prior art of record specifies or makes obvious a system for measuring radiation dose comprising:
wherein the radiation dosimeter comprises:
a structure comprising a scintillating material, wherein the scintillating material emits light when exposed to radiation; and 
one or more radio-luminescent elements located within the structure and configured to generate light as a direct response to irradiation, in combination with the other claimed elements.
The balance of claims are allowable for the above-stated reasons.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 5, 7, 16-20 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884